To the Appellate Division, Superior Court:A petition for certification of the judgment in A-003498-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to Superior Court, Law Division, to allow defendant's counsel to analyze defendant's cell phone for exculpatory text messages from the victim and, if any such exculpatory text messages are found, for an evidentiary hearing on the petition for post-conviction relief. Jurisdiction is not retained.